 Case 1:19-cv-05745-EK-ST Document 9 Filed 03/12/20 Page 1 of 2 PageID #: 48

Sheehan & Associates, P.C.                              505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                        tel. 516.303.0552        fax 516.234.7800
                                                               March 12, 2020
Magistrate Judge Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                                         Re: 1:19-cv-05745-EK-ST
                                                                             Gensberg v. Aldi Inc.
Dear Magistrate Judge Tiscione:

        This office represents the plaintiff. In accordance with your Honor's Individual Practice
Rules, plaintiff, jointly and with consent of defendant, requests an adjournment of the conference
scheduled for Tuesday, March 17, 2020 and the submission of the discovery plan worksheet on
Friday, March 13, 2020.

        There has been one previous request for an adjournment of the conference, which was
granted. Defendant consents to and joins plaintiff in the present request. The reason for this request
is because the likely counsel for defendant is still working through complicated indemnity issues
with several suppliers of the Product at issue in the complaint before that attorney-client
relationship can be formalized.

       The parties suggest an adjournment date of Friday, April 24, 2020 with the discovery plan
worksheet submitted prior to this date as required by the Court. The requested adjournment does
not affect any other scheduled dates. The request is submitted at least 48 hours prior to the
conference date. Thank you.
                                                           Respectfully submitted,

                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
 Case 1:19-cv-05745-EK-ST Document 9 Filed 03/12/20 Page 2 of 2 PageID #: 49



                                       Certificate of Service

I certify that on March 12, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
